DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-22 are pending. Claims 20-22 are withdrawn. Claims 1-19 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: There is no brief description of the drawings section. Additionally, the specification refers to claim numbers. However, as the claims are amended and changed throughout prosecution these references will no longer be the same and will result in the original disclosure changing. The references to specific claims should be removed throughout the specification.
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted 

Election/Restrictions
Applicant's election with traverse of claims 1-19 in the reply filed on 9/20/2021 is acknowledged.  The traversal is on the ground(s) that the three groups are inexorably linked and there is no additional search burden.  This is not found persuasive because there is no search burden requirement that must be proved to show lack of unity in a proper restriction requirement in a 371 Application. Additionally, even though the groups are linked as outlined in the restriction requirement the common technical feature is not novel and is not a special technical feature, such that restriction between the inventions is appropriate.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/20/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  The first use of an abbreviation should include the meaning for that abbreviation. So, CEC should be listed as CEC (cathodic electrophoretic coating) in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 fails to properly limit a claim upon which it depends. In particular, claim 16 depends from claim 1, where claim 1 which requires that Z is an S atom or a C-C triple bond. However, claim 16 recites that Z is a C-C double bond which actually broadens the scope of what was initially recited in parent claim 1. Therefore, claim 16 is rejected as being of improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3, 5, 7 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Each of claims 3, 5, 7 and 15 recite a concentration as calculated based on specific compounds (2-butyne-1,4-diol for claims 3, 5, 7 and both 2-butyne-1,4-diol and 2-butyne-1,4-diol bis(2-hydroxyethyl) ether for claim 15). However, it is unclear what is meant by this recitation. Does this mean that the specific compound of formula I must be selected from those compounds to meet the limitations of the claims or does it mean that if these compounds are selected then they are only present in that amount as claimed but other compounds of formula I can be present in varying amounts? The metes and bounds of the claim cannot be ascertained. Therefore, claims 3, 5, 7 and 15 are indefinite. For examination purposes, if any compound of formula I is present in the range as claimed it will be interpreted as meeting the limitations of the claims. 
	Each of claims 3, 5 and 7 recite a concentration of the compound of formula (I). However, it is unclear as to what composition this concentration is calculated across. Note that the compound can be present in multiple compositions of claim 1. Therefore, it is unclear if the concentration recited in claims 3, 5 and 7 is in regard to the compound in one specific composition or the concentration of the compound across all the compositions that it is/can be present in. Thus, claims 3, 5 and 7 are also indefinite for this reason. For examination purposes, if the compound is present across all the compositions or in a single composition in the range as claimed it will be interpreted as reading upon the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-11, 14, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al. (U.S. PGPUB No. 2015/0176138) in view of McCormick et al. (U.S. PGPUB No. 2009/0032057) as evidenced by Markou et al. (U.S. PGPUB No. 2017/0002215).

2ZrF6 (0076) and no manganese (0076); bringing the surface into contact with another rinsing composition (0079, comparable to the third rinsing composition and it is deionized water, and note that deionized water has a pH of 7); and bringing the surface into contact with Cathoguard 500 (an epoxide-based CEC composition, 0072, 0080 and see Markou at 0126 which makes clear that it is based on epoxy). Brouwer fails to teach the cleaner composition, any of the rinsing compositions or the conversion composition (iv) including a compound or a mixture of compounds having the formula (I), or more specifically 2-butyne-1,4-diol and/or 2-butyne-1,4-diol bis(2-hydroxyethyl) ether.
	However, McCormick teaches the inclusion of acid inhibiting compounds such as mixtures of compounds including 2-butyne-1,4-diol (particularly preferred) and ethoxylated (1-20) derivatives of 2-butyne-1,4-diol (encompassing 2-butyne-1,4-diol bis(2-hydroxyethyl) ether) (0048-0049) in metal treatment solutions for cleaning and pickling (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include McCormick’s acid inhibiting compounds into all of Brouwer’s cleaning, rinsing and conversion coating compositions to prevent any acidic components in the rinsing/cleaning/conversion compositions from corroding the metal surface without interfering with the cleaning/rinsing or conversion operation (see McCormick at 0003).

II.	Regarding claims 3, 5 and 7, Brouwer in view of McCormick as evidenced by Markou teach all the limitations of claim 2, 4 and 6 (see above), but fail to teach the amount of the compound of formula I. However, the amount of the acid inhibiting compound of formula I is a result-effective variable as noted by McCormick which discloses that the amount of the acid inhibiting compound can be varied as desired and should be adjusted based on temperature and other conditions to provide optimal effect (0060-0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
III.	Regarding claim 15, Brouwer in view of McCormick as evidenced by Markou teach all the limitations of claim 14, including the use of a mixture of 2-butyne-1,4-diol and 2-butyne-1,4-diol bis(2-hydroxyethyl) ether (see above), but fails to teach the ratio of the two components. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the mixing of the different acid inhibitors to provide optimal acid inhibiting effect based on the overall composition the mixture is added to. McCormick makes clear that the amount of the acid inhibiting compounds is a result-effective variable disclosing that the amount of the acid inhibiting compound can be varied as desired and should be adjusted based on temperature and other conditions to provide optimal effect (0060-0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the amount of each component and .  
4.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer in view of McCormick as evidenced by Markou as applied to claim 10 above, and further in view of Matsukawa et al. (EP 1433878).

	Regarding claims 12 and 13, Brouwer in view of McCormick as evidenced by Markou teach all the limitations of claim 10 including the passivating composition (iv) including H2ZrF6 (see above), but fail to teach the passivating composition (iv) including copper ions and an organooalkoxysilane. However, Matsukawa teaches the inclusion of copper ions (0061) and organoalkoxysilane coupling agents (0066) in a similar conversion composition based on H2ZrF6 (0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include copper ions and organoalkoxysilanes in Brouwer in view of McCormick as evidenced by Markou’s passivating composition (iv). One would have been motivated to make this modification as Matsukawa teaches that the copper stabilizes the chemical conversion coats (0061) and the silanes accelerate the curing reaction and increase adhesion (0065).

Conclusion
	Claims 1-22 are pending.
	Claims 20-22 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
February 24, 2022Primary Examiner, Art Unit 1759